Informational Bulletin
DATE:

July 11, 2014

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services
Thomas Frieden, M.D., M.P.H., Director
Centers for Disease Control and Prevention
Pamela S. Hyde, J.D., Administrator
Substance Abuse and Mental Health Services Administration
Nora D. Volkow, M.D., Director
National Institute on Drug Abuse, National Institutes of Health
George F. Koob, Ph.D., Director
National Institute on Alcohol Abuse and Alcoholism, National Institutes of Health

SUBJECT: Medication Assisted Treatment for Substance Use Disorders
The Center for Medicaid and CHIP Services (CMCS) has issued a series of Informational
Bulletins on effective practices to identify and treat mental health and substance use disorders
(SUDs) covered under Medicaid. 1,2 Nearly 12 percent of Medicaid beneficiaries over 18 have a
SUD, and CMCS is committed to helping States effectively serve these individuals. 3 The
purpose of this Bulletin is to highlight the use of FDA-approved medications in combination
with evidence-based behavioral therapies, commonly referred to as “Medication Assisted
Treatment” (MAT), to help persons with SUDs recover in a safe and cost-effective manner.
Specifically, the Bulletin provides background information about MAT, examples of state-based
initiatives, and useful resources to help ensure proper delivery of these services.
Background
SUDs impact the lives of millions of Americans in the general population, including individuals
who are enrolled in the Medicaid program. On average, 105 people die every day as result of a
drug overdoses. 4 Additionally, 6,748 individuals across the country seek treatment every day in
1

Additional Informational Bulletins on behavioral health can be found at http://www.medicaid.gov/Medicaid-CHIPProgram-Information/By-Topics/Benefits/Mental-Health-Services-.html
2
http://www.drugabuse.gov/drugs-abuse
3
http://store.samhsa.gov/shin/content/SMA13-4757/SMA13-4757.pdf, p.10
4
Centers for Disease Control and Prevention. Drug Overdose in the United States: Fact Sheet, Home and
Recreational Safety, accessed on October 28, 2013 from
http://www.cdc.gov/homeandrecreationalsafety/overdose/facts.html.

Informational Bulletin – Page 2
the emergency department for misuse or abuse of drugs. 5 In 2010, drug overdose was the leading
cause of injury death 6 and caused more deaths than motor vehicle accidents among individuals
25-64 years old. 7 The monetary costs and associated collateral impact to society due to SUDs are
high. In 2009, health insurance payers spent $24 billion for treating SUDs, of which Medicaid
accounted for 21 percent of spending. 8 9 Therefore, understanding how MAT could reduce the
high rates of SUDs and associated costs of medical and SUD treatment is crucial. The use of
medications in combination with behavioral therapies to treat SUDs can help reestablish normal
brain functioning, reduce cravings, and prevent relapse. 10 The medications used can manage the
symptoms of substance use withdrawal that often prompt relapse and allow individuals to utilize
other treatments, such as behavioral therapy. In addition, these medications and therapies can
contribute to lowering a person’s risk of contracting HIV or hepatitis C by reducing the potential
for relapse. 11
Medication assisted treatment is the use of FDA-approved medications in combination with
evidence-based behavioral therapies to provide a whole-patient approach to treating SUDs.
There is strong evidence that use of MAT in managing SUDs provides substantial cost savings.
For instance:
•

5

Persons with untreated alcohol use disorders use twice as much health care and cost twice as
much as those with treated alcohol use disorders, 12 and medications treating SUDs in
pregnant women resulted in significantly shorter hospital stays for SUD treatment than drugaddicted pregnant women not receiving MAT (10.0 days vs. 17.5 days). 13

Centers for Disease Control and Prevention. Drug Overdose in the United States: Fact Sheet, Home and
Recreational Safety, accessed on October 28, 2013 from
http://www.cdc.gov/homeandrecreationalsafety/overdose/facts.html.
6
“Injury deaths are those caused by acute exposure to physical agents, e.g., mechanical force or energy, heat,
electricity, chemicals, and ionizing radiation, in amounts or at rates that exceed the threshold of human tolerance.”
From http://www.cdc.gov/nchs/data/nvsr/nvsr54/nvsr54_10.pdf.
7
Centers for Disease Control and Prevention. Drug Overdose in the United States: Fact Sheet, Home and
Recreational Safety, accessed on October 28, 2013 from
http://www.cdc.gov/homeandrecreationalsafety/overdose/facts.html.
8
Substance Abuse and Mental Health Services Administration. National Expenditures for Mental Health Services
and Substance Abuse Treatment, 1986–2009. HHS Publication No. SMA-13-4740. Rockville, MD: Substance
Abuse and Mental Health Services Administration, 2013.
9
Substance Abuse and Mental Health Services Administration. National Expenditures for Mental Health Services
and Substance Abuse Treatment, 1986–2009. HHS Publication No. SMA-13-4740. Rockville, MD: Substance
Abuse and Mental Health Services Administration, 2013.
10
National Institute on Drug Abuse. (September 2009). InfoFacts: Treatment approaches for drug addiction.
Retrieved from http://www.drugabuse.gov/sites/default/files/if_treatment_approaches_2009_to_nida_92209.pdf
11
National Institute on Drug Abuse. Principles of Drug Addiction Treatment: A Research Based Guide. Third
Edition, December 2012, http://www.drugabuse.gov/sites/default/files/podat_1.pdf.
12
Holder, HD. Costs Benefits of Substance Abuse Treatment: An Overview of Results from Alcohol and Drug Abuse.
J. Mental Health Policy Econ, March, 1998.
13
Jones HE, Kaltenbach K, Heil SH, et al:Neonatal abstinence syndrome aftermethadone or buprenorphine
exposure. New England Journal of Medicine 363:2320–2331, 2010

Informational Bulletin – Page 3
•

For individuals with alcohol dependence, MAT was associated with fewer inpatient
admissions. Total healthcare costs were 30 percent less for individuals receiving MAT than
for individuals not receiving MAT. 14

•

Medical costs decreased by 33 percent for Medicaid patients over three years following their
engagement in treatment. This included a decline in expenditures in all types of health care
settings including hospitals, emergency departments, and outpatient centers. 15

Studies have shown that prior to alcoholism treatment initiation, total monthly health care costs
increased and costs substantially increased during the 6–12 months prior to treatment. Following
treatment initiation, monthly total medical care costs declined and the overall trend was
downward. Early intervention in the cycle of addiction for younger individuals with SUDs can
bring costs down as they have lower pre-treatment costs than older adults with SUDs. 16
Medication Assisted Treatment
This section provides an overview of the medications and therapies that comprise MAT. These
medications fall into two larger categories: medications to treat opioid use disorders and
medications to treat alcohol use disorders.
Several medications have been found effective in treating addiction to opioids, alcohol, and
nicotine in adults. 17 There are currently no FDA-approved medications to treat addiction to
cannabis, cocaine, or methamphetamine.
Medications to Treat Opioid Use Disorders
Three medications have received FDA-approval for treating opioid use disorders:
•

Methadone prevents opioid withdrawal symptoms and reduces craving by activating opioid
receptors in the brain. It has a long history of use in treatment of opioid dependence in
adults, and is available in specially licensed methadone treatment programs. In some States,
opioid-dependent adolescents between the ages of 16 and 18 may be eligible for methadone
treatment, provided they have two documented failed treatments of opioid detoxification or
drug-free treatment and have a written consent for methadone signed by a parent or legal
guardian. 18

•

Buprenorphine reduces or eliminates opioid withdrawal symptoms, including drug cravings,
without producing the euphoria or dangerous side effects of heroin and other opioids. It does

14

Baser, o., Chalk, M. Rawson, R. etal. (2001) Alcohol treatment dependence: comprehensive healthcare costs,
utilization outcomes, and pharmacotherapy persistence. The American Journal of Managed Care, 178(8), S222234.
15
Walter, L. et al (2006). Medicaid Chemical Dependency Patients in a Commercial Health Plan, Robert Wood
Johnson Foundation, Princeton, New Jersey.
16
Holder, HD. Costs Benefits of Substance Abuse Treatment: An Overview of Results from Alcohol and Drug Abuse.
J. Mental Health Policy Econ, March, 1998.
17
This Bulletin will only focus on medications for treating opioid and alcohol disorders. See
http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Benefits/Tobacco.html for detailed
information about treating nicotine disorders.
18
Marsch, L.A. Treatment of adolescents. In Strain, E.C.; and Stitzer, M.L. (eds.) The Treatment of Opioid
Dependence. Baltimore, MD: Johns Hopkins University Press, pp. 497–507, 2005.

Informational Bulletin – Page 4
this by both activating and blocking opioid receptors in the brain. It is available for
sublingual (under-the-tongue) administration both in a stand-alone formulation and in
combination with another agent called naloxone. The naloxone in the combined formulation
is included to deter diversion or abuse of the medication by causing a withdrawal reaction if
it is intravenously injected by individuals physically dependent on opioids. 19 Physicians with
special certification may provide office-based buprenorphine treatment for detoxification
and/or maintenance therapy. 20 It is sometimes prescribed to older adolescents on the basis of
two research studies indicating its efficacy for this population, 21,22 and has proven efficacy to
treat those 16 years and older. More information can be found here and here.
•

Naltrexone is approved for the prevention of relapse in adult patients following complete
detoxification from opioids. It acts by blocking the brain’s opioid receptors, preventing
opioid drugs from acting on them and thus blocking the euphoria the user would normally
feel and/or causing withdrawal if recent opioid use has occurred. It can be taken orally in
tablets or as a once-monthly injection given in a doctor’s office. 23

In addition to the above medications for opioid use disorder treatment, naloxone is a medication
used to prevent opioid overdose deaths. The medication binds to opioid receptors and can rapidly
reverse or block the effects of other opioids. In doing so, naloxone can very quickly restore
normal respiration to a person whose breathing has slowed or stopped as a result of heroin use or
the misuse of prescription opioids.
Medications to Treat Alcohol Use Disorders
Three medications have received FDA-approval for treating alcohol use disorders:
•

Acamprosate reduces symptoms of protracted withdrawal (i.e., insomnia, anxiety,
restlessness, and dysphoria) by normalizing brain systems disrupted by chronic alcohol
consumption in adults. It is thought to be more effective in patients with severe alcohol use
disorders. 24

•

Disulfiram inhibits an enzyme involved in the metabolism of alcohol, causing an unpleasant

19

Subramaniam, G.A.; Warden, D.; Minhajuddin, A.; Fishman, M.J.; Stitzer, M.L.; Adinoff, B.; Trivedi, M.; Weiss,
R.; Potter, J.; Poole, S.A.; and Woody, G.E. Predictors of abstinence: National Institute on Drug Abuse multisite
buprenorphine/naloxone treatment trial in opioid-dependent youth. Journal of the American Academy of Child and
Adolescent Psychiatry 50(11):1120–1128, 2011.
20
Substance Abuse and Mental Health Services Administration. Physician Waiver Qualifications. Available at:
http://buprenorphine.samhsa.gov/waiver_qualifications.html
21
Woody, G.E.; Poole, S.A.; Subramaniam, G.; Dugosh, K.; Bogenschutz, M.; Abbott, P.; Patkar, A.; Publicker, M.;
McCain, K.; Potter, J.S.; Forman, R.; Vetter, V.;, McNicholas, L.; Blaine, J.; Lynch, K.G.; and Fudala, P. Extended
vs short-term buprenorphine-naloxone for treatment of opioid-addicted youth: a randomized trial. Journal of the
American Medical Association 300(17):2003–2011, 2008. Erratum in Journal of the American Medical Association
301(8):830, 2009.
22
Marsch, L.A.; Bickel, W.K.; Badger, G.J.; Stothart, M.E.; Quesnel, K.J.; Stanger, C.; and Brooklyn, J.
Comparison of pharmacological treatments for opioid-dependent adolescents: A randomized controlled trial.
Archives of General Psychiatry 62(10):1157–1164, 2005.
23
Fishman, M.J.; Winstanley, E.L.; Curran, E.; Garrett, S.; and Subramaniam, G. Treatment of opioid dependence in
adolescents and young adults with extended release naltrexone: Preliminary case-series and feasibility. Addiction
105(9):1669–1676, 2010.
24
http://www.ncbi.nlm.nih.gov/books/NBK64035/

Informational Bulletin – Page 5
reaction (i.e., flushing, nausea, and heart palpitations) if alcohol is consumed after taking the
medication. 25 Compliance can be a problem, but among motivated patients this can be very
effective.
•

Naltrexone blocks receptors involved in the rewarding effects of drinking and in the craving
for alcohol similarly to how it blocks the effects of opioids. It reduces relapse of heavy
drinking behavior and is highly effective in some but not all patients, where varied outcomes
could be due to genetic factors. Naltrexone is available in both oral tablet and long-acting
injectable preparations. 26

Behavioral Therapies
To improve outcomes, the medications discussed above are recommended to be combined with
behavioral therapies. Research shows that when treating SUDs, a combination of medication and
behavioral therapies is the most effective. Behavioral therapies help patients engage in the
treatment process, modify their attitudes and behaviors related to drug and alcohol abuse, and
increase healthy life skills. These treatments can also enhance the effectiveness of medications
and help people stay in treatment longer. Treatment programs that combine pharmacological and
behavioral therapy services increase the likelihood of cessation relative to programs without
these services. 27 There are a number of treatment strategies that can be used in combination with
medications to successfully address SUDs. These include:
•

Individual therapy, group counseling, and family behavior therapy each provide different
types of support for individuals in recovery from SUDs:
o Individual therapy can help people learn new skills to maintain a substance-free life,
address co-occurring mental health issues, address the benefits of utilizing
prescription medication in treatment, and support individuals to pursue meaningful
work, school and family goals.
o Group counseling can help reduce a person’s sense of isolation, provide peer support
and feedback, and develop social and problem-solving skills.
o Family behavior therapy provides education, allows family members to express their
feelings and concerns, and helps secure the family’s support for the person in
recovery. More information on family behavior therapy can be found here.

•

Cognitive-behavioral therapy seeks to help patients recognize, avoid, and cope with the
situations in which they are most likely to abuse drugs. More information on cognitivebehavioral therapy can be found here.

•

Motivational enhancement capitalizes on the readiness of individuals to change their
behavior and enter treatment. More information on motivational enhancement can be found
at here.

25

Niederhofer, H.; and Staffen, W. Comparison of disulfiram and placebo in treatment of alcohol dependence of
adolescents. Drug and Alcohol Review 22(3):295–297, 2003.
26
http://www.ncbi.nlm.nih.gov/books/NBK64042/
27
Center for Substance Abuse Treatment. Medication-Assisted Treatment for Opioid Addiction in Opioid Treatment
Programs. Treatment Improvement Protocol (TIP) Series 43. HHS Publication No. (SMA) 12-4214. Rockville, MD:
Substance Abuse and Mental Health Services Administration, 2005.

Informational Bulletin – Page 6
•

Motivational incentives (contingency management) use positive reinforcement to encourage
abstinence from drugs. More information on motivational incentives can be found here.

Information on other behavioral therapies that can be effective when combined with medications
for SUD can be found here.
Additional Services
Screening and Management of Co-occurring Physical Health Issues
A significant number of individuals receiving MAT for SUDs also have physical health issues.
Many suffer from serious chronic conditions including: diabetes, asthma, HIV/AIDS, Hepatitis
C, chronic obstructive pulmonary disease, and severe dental problems. SUDs can cause or
exacerbate these chronic conditions; many of the health problems associated with substance use
could be managed alongside MAT programs. Providers offering substance use treatment can
screen for chronic physical health conditions and provide services onsite (with appropriate
primary care supports in place) or make referrals to community providers. Studies have found
that integrating care for individuals with a chronic SUD condition with MAT is cost-effective
and improves patient care. 28
Screening and Management of Co-occurring Mental Health Issues
A significant number of individuals with a SUD also suffer from a co-occurring mental health
issue; of 21 million adults aged 18 or older in 2012 with a past year SUD, 40.6 percent also had a
mental illness. 29 Understanding SUDs and mental health issues interact with each other is
important as a co-occurring disorder can complicate recovery if it is not adequately addressed.
Rapidly identifying and addressing a co-occurring mental health issue can help improve MAT
outcomes. Similar to screening and management of co-occurring physical health issues,
providers offering substance use treatment can screen for mental health issues and provide
services onsite (with appropriate mental health professional supports in place), along with
referrals to community provider depending on the illness severity and onsite mental health
capacity. Screening tools can include the PHQ-9 (Patient Health Questionnaire), the GAD-7
(Generalized Anxiety Disorder), and the Columbia-Suicide Severity Rating Scale (C-SSRS). For
more information about screening tools, please visit here.
Strategies for Managing Medication Assisted Treatment
Many state Medicaid programs utilize processes to help manage the prescribing of addiction
medications and delivery of evidence-based behavioral therapies. States should ensure that these
strategies are consistent with the Mental Health Parity and Addiction Equity Act, when
28

Center for Substance Abuse Treatment. Medication-Assisted Treatment for Opioid Addiction in Opioid Treatment
Programs. Treatment Improvement Protocol (TIP) Series 43. HHS Publication No. (SMA) 12-4214. Rockville, MD:
Substance Abuse and Mental Health Services Administration, 2005
29
Substance Abuse and Mental Health Services Administration, Results from the 2012 National Survey on Drug Use
and Health: Mental Health Findings, NSDUH Series H-47, HHS Publication No. (SMA) 13-4805. Rockville, MD:
Substance Abuse and Mental Health Services Administration, 2013.

Informational Bulletin – Page 7
appropriate. 30 Medicaid programs may use the following strategies to support access to this
benefit.
•

Preferred Drug List (PDL): A state Medicaid agency or contracted managed care
organization (MCO) designates a medication as a preferred or non-preferred drug, indicating
those drugs that providers are permitted to prescribe without seeking prior authorization for
payment coverage. If a drug is not included on the PDL, the provider must obtain approval
from the state Medicaid agency before the drug will be paid for by the Medicaid agency or
the agency’s vendor. When a new drug enters the market, it typically has a non-preferred
status until the drug can be reviewed by the Pharmacy and Therapeutics Committee. Before a
drug’s review and placement on a preferred drug list, a patient’s prescriber is able to
prescribe a non-preferred drug through a state’s prior authorization process. This allows
prescriber flexibility to prescribe the most effective medication while ensuring appropriate
systems measures are in place to manage the benefit.

•

Prior Authorization: In order for a Medicaid beneficiary to have prescribed medications paid
for by the Medicaid agency or contracted MCO, the prescriber must obtain permission from
Medicaid or the agency’s vendor. Each state Medicaid program has different policies in
place for which medications require prior authorization. Prior authorization criteria should
reflect evidence-based standards for appropriate medical use of the pharmaceutical in
question.

•

Documentation of Behavioral Therapy: A state Medicaid agency or contracted MCO may
require evidence that the patient seeking an FDA-approved addiction medication is being
referred to or has already started to receive behavioral therapy services along with their
medication. Presently, 20 states and the District of Columbia require documentation of
behavioral therapy with use of buprenorphine-naloxone and 18 states for the use of injectable
naltrexone. 31 Care should be used to avoid making such requirements unduly burdensome
such that they effectively limit appropriate access to pharmacotherapy.

•

Quantity Limits: A state Medicaid agency or contracted MCO may impose quantity limits on
certain medications as a way to ensure that it is not overprescribed. As many of these
medications bind to the same receptors in the brain as other drugs, quantity limits exist to
prevent overprescribing leading to abuse, overdose or diversion of the medications 32. A state
must have developed standards for applying these limits that are evidenced based and include
the medical necessity criteria used for determining any limit. A state must have developed
standards for applying these limits that are evidenced based and include the medical
necessity criteria used for determining any limit.

•

Duration Limits: A state Medicaid agency or contracted MCO may impose duration limits on
certain medications as a way to ensure that it is not overprescribed. As many of these
medications bind to the same receptors in the brain as other drugs, duration limits exist to
prevent overprescribing leading to abuse, overdose or diversion of the medications. Similar

30

http://www.medicaid.gov/Federal-Policy-Guidance/downloads/SHO-13-001.pdf
Substance Abuse and Mental Health Services Administration. (2013). Medicaid Coverage And Financing Of
Medications To Treat Substance Use Disorders. Rockville, MD: Center for Substance Abuse Treatment, Substance
Abuse and Mental Health Services Administration.
32
Quantity limits should comport with MHPAEA requirements sets forth in statute and policies regarding CMS to
ensure appropriate access to benefits.
31

Informational Bulletin – Page 8
to quantity limits, states must have the necessary evidence and medical necessity criteria for
imposing limits on the duration of these medications. Setting limits on the length of
medication-assisted treatment can affect retention and outcomes. Medication-assisted
treatment should be continued as long as the treatment is medically necessary and the
individual participates in treatment as set forth in their treatment plan. 33
•

Provider Selection and Credentialing: Both state and federal regulations establish guidance
regarding who can provide certain prescription medications and in what setting the
medication can be administered. Any additional stipulations imposed by state Medicaid
agencies or contracted MCO should avoid excluding primary care providers and care sites
where comorbid problems may be managed concurrently when otherwise established
guidance regarding access and safety are satisfied.

•

Drug Utilization Reviews: The drug utilization review (DUR) process occurs prospectively
and retrospectively of a drug being dispensed. The prospective DUR, which occurs prior to a
drug being dispensed, may involve a Medicaid agency or its claims processor reviewing
documentation of claims against a clinical database containing an individual’s prior
pharmacy history to determine whether any problems or issues exist, including duplication of
prescriptions and incompatibility with other prescriptions. If an issue is found, a review of
the enrollee’s care, prescriber’s practice or pharmacy practice can occur, along with limits
placed on a prescription being filled until the issue is resolved. The retrospective DUR is a
review process occurring after the drug has been dispensed. It may include a review of
individual patient profiles for follow-up and intervention. It may also involve a review of the
aggregate claims data to identify patterns in prescribing whether it be underutilization or
overutilization, from which the Medicaid agency or its designee can make recommendations
for future prescribing. There is no established stepped approach to therapy with any of the
pharmaceuticals discussed here. The pharmacotherapy must be matched to the needs of the
individual at the time of the assessment.

•

Patient Review and Restriction Programs: If a Medicaid agency finds that a beneficiary has
utilized Medicaid services at a frequency or amount that may not be medically necessary, as
determined in accordance with utilization guidelines established by the State, the agency may
restrict that beneficiary for a reasonable period of time to obtain Medicaid services from
designated providers only. Some States have implemented Patient Review and Restriction
programs (PRRs) to address possible patient overuse of physician services and prescription
drugs. Medicaid programs may only impose restrictions if they give patients notice and an
opportunity for a hearing, ensure that restricted patients still have reasonable access to
Medicaid services, and exempt emergency services from the restriction.

State-Based Initiatives
MAT can be an effective strategy for addressing the needs of individuals who have a SUD.
Policies regarding MAT and implementation practices that combine these medications with
supportive counseling vary considerably across states. Many states are experimenting with
33

Medication-Assisted Treatment for Opioid Addiction in Opioid Treatment Programs. Rockville (MD): Substance
Abuse and Mental Health Services Administration (US); 2005. Treatment Improvement Protocol (TIP) Series, No.
43. http://www.ncbi.nlm.nih.gov/books/NBK64164/

Informational Bulletin – Page 9
different strategies to encourage the implementation and availability of MAT. States that have
implemented strong evidence-based MAT programs tend to support financing and care
provisions structures that provide pharmacological, medical, counseling and other supports
within an integrated physical health and behavioral health system. The examples below
highlight select state-based efforts to implement MAT.
Vermont
In Vermont, MAT for opioid addiction was implemented for methadone and buprenorphine in
2002. Vermont incentivized implementation of buprenorphine by funding online training for
physicians to obtain the additional DEA registration (also known as the “X-number”) to
prescribe buprenorphine and other technical assistance to physicians. To improve the
coordination of care for individuals struggling with opioid addiction issues and to facilitate MAT
use, Vermont has developed a proposal for a health home model, called the Hub and Spoke
model.
The Hub and Spoke model consists of two levels of care, with the patients’ needs determining
the appropriate level. Individuals with complex addictions and co-occurring substance abuse and
mental health conditions will receive care through a Hub, or specialty treatment center
responsible for coordinating care across the health and substance abuse treatment systems of
care. Less clinically complex patients who require MAT but not methadone will receive
treatment within the Spoke system. A Spoke is an integrated care system comprised of a
prescribing physician and collaborating health and addictions professionals who provide
assistance with obtaining a medical home, monitor adherence to treatment, coordinate access to
recovery supports, and provide counseling, contingency management, and case management
services. This model is incorporated in Vermont’s 1115 Waiver program and in their proposed
2703 health home program. Additional information on Vermont’s MAT approach can be found
here and here.
Rhode Island
In Rhode Island, the state received approval for their 2703 person-centered health home
provision focused on opioid dependent Medicaid beneficiaries who are currently receiving or
who meet criteria for MAT. Working with opioid treatment providers (OTPs) as the health home
providers allows for heightened contact between medical and clinical professionals who have ongoing therapeutic relationships with patients. This will enable providers to use existing and
enhanced resources to improve the health of patients and decrease inadequate/ineffective medical
care. Each individual is assigned to a team, which may be specialized to their specific healthcare
needs. Patients have an assigned nurse and case manager to monitor their healthcare needs; assist
with referral, scheduling, and transportation to medical and other appointments; develop a health
plan; provide health promotion and wellness activities; facilitate transitions between levels of
care; support recovery needs; and identify and provide resources that support wellness and
recovery. The Rhode Island health home model aims to provide a mechanism to support
stronger, formalized relationships between OTPs and community healthcare providers.
Additional information on Rhode Island’s MAT approach can be found here.

Informational Bulletin – Page 10
Texas
Since February of 2011, qualified physicians and Chemical Dependency Treatment Facilities are
able to bill the Texas Medicaid and Healthcare Partnership for MAT. Texas legislation clearly
articulated that medication should be available to manage withdrawal/intoxication from all
classes of abusable drugs. To this end, the state has established procedure codes and modifiers
that provide guidance to MAT providers. Additional information regarding Texas’ approach to
covering MAT in Medicaid can be found here and here.
Ohio
In July of 2012, the Ohio Medicaid program began to cover MAT as a component of its
Medicaid program. Similar to Texas, Ohio’s Medicaid program allows certain facilities and
qualified practitioners to provide MAT. In addition, the Ohio Department of Mental Health and
Addiction Services developed protocols for MAT going beyond use of methadone, with specific
standards of practice for buprenorphine and buprenorphine/naloxone products. Additional
information regarding Ohio’s coverage of MAT can be found here and here.

Resources
Opioid Treatment Program Directory
http://dpt2.samhsa.gov/treatment/directory.aspx

Medication-Assisted Treatment For Opioid Addiction in Opioid Treatment Programs Inservice
Training
Provides a training program for substance abuse treatment counselors and other clinicians on
medication-assisted treatment for opioid addiction. Covers basic principles, best practices,
history, and regulation. Includes scripted modules and handouts.
http://store.samhsa.gov/product/Medication-Assisted-Treatment-for-Opioid-Addiction-in-OpioidTreatment-Programs/SMA09-4341

Opioid Overdose Prevention Toolkit
Equips communities and local governments with material to develop policies and practices to
help prevent opioid-related overdoses and deaths. Addresses issues for first responders, treatment
providers, and those recovering from opioid overdose.
http://store.samhsa.gov/product/SMA13-4742?WT.mc_id=EB_20130828_SMA13-4742

TAP 30: Buprenorphine: A Guide for Nurses
Gives nurses information about buprenorphine for medication-assisted treatment of addiction to
opioids and guidelines for working with physicians to provide office-based screening,
assessment, supervised withdrawal (detoxification), and maintenance treatment.

Informational Bulletin – Page 11
http://store.samhsa.gov/product/TAP-30-Buprenorphine-A-Guide-for-Nurses/SMA09-4376

TIP 40: Clinical Guidelines for the Use of Buprenorphine in the Treatment of Opioid Addiction
Practice guidelines help physicians make decisions about using buprenorphine to treat opioid
addiction. Includes information on patient assessment; protocols for opioid withdrawal; and the
treatment of pregnant women, teens, and polysubstance users.
http://store.samhsa.gov/product/TIP-40-Clinical-Guidelines-for-the-Use-of-Buprenorphine-in-theTreatment-of-Opioid-Addiction/SMA07-3939

TIP 43: Medication-Assisted Treatment for Opioid Addiction in Opioid Treatment Programs
Gives a detailed description of medication-assisted treatment for addiction to opioids, including
comprehensive maintenance treatment, detoxification, and medically supervised withdrawal.
Discusses screening, assessment, and administrative and ethical issues.
http://store.samhsa.gov/product/TIP-43-Medication-Assisted-Treatment-for-Opioid-Addiction-in-OpioidTreatment-Programs/SMA12-4214

TIP 49: Incorporating Alcohol Pharmacotherapies Into Medical Practice
Provides clinical practice guidelines for using four medications in the medication-assisted
treatment of alcoholism and alcohol abuse: acamprosate, disulfiram, oral naltrexone, and
extended-release injectable naltrexone. Also discusses patient management.
http://store.samhsa.gov/product/TIP-49-Incorporating-Alcohol-Pharmacotherapies-Into-MedicalPractice/SMA13-4380

General Principles for the Use of Pharmacological Agents to Treat Individuals with CoOccurring Mental and Substance Use Disorders
Offers general principles to assist in the planning, delivery, and evaluation of pharmacologic
approaches to support the recovery of individuals with co-occurring disorders. Covers
engagement, screening, assessment, treatment planning, and continuity of care.
http://store.samhsa.gov/product/General-Principles-for-the-Use-of-Pharmacological-Agents-to-TreatIndividuals-with-Co-Occurring-Mental-and-Substance-Use-Disorders/SMA124689?WT.ac=EB_20120607_SMA12-4689

Principles of Drug Addiction Treatment: A Research-based Guide (3rd Edition)
Presents research-based principles of addiction treatment for a variety of drugs, including
nicotine, alcohol, and illicit and prescription drugs, that can inform drug treatment programs and
services.
http://www.drugabuse.gov/publications/principles-drug-addiction-treatment

Informational Bulletin – Page 12
Principles of Adolescent Substance Use Disorders: A Research-Based Guide
Presents research-based principles of adolescent SUD treatment; covers treatment for a variety of
drugs including, illicit and prescription drugs, alcohol, and tobacco; presents settings and
evidence-based approaches unique to treating adolescents.
http://www.drugabuse.gov/publications/principles-adolescent-substance-use-disorder-treatment-researchbased-guide

